Title: From Benjamin Franklin to Jean de Neufville & fils, 29 October 1779
From: Franklin, Benjamin
To: Neufville, Jean de, & fils


Sir,Passy Oct. 29. 1779.
I received your respected Favour of the 21. Inst. and shall take what Care I can that the Bills endors’d to you, and taken by the English, be not paid without your Endorsement. The others which you mention that have come to your Hands in Mr Sears’s Letters, have already been presented, & tho’ not endorsed by him will be accepted on your Engagement of being answerable to me for the Amount, in Case M. Sears should disapprove of it. I am glad to hear that the Affairs of Comme Jones under your Management go well. With great Regard, I have the honour to be, Sir, Your most obedient & most humble Servant.
B Franklin
Messrs Neufville & Son—
